TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-01-00071-CR




                                   Ramon Salazar, Appellant

                                                 v.

                                  The State of Texas, Appellee



  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
        NO. A-94-0484-S, HONORABLE CURT F. STEIB, JUDGE PRESIDING




               Ramon Salazar was convicted of murder in the above-referenced cause. His

conviction was affirmed by this Court in a judgment that is now final. See Salazar v. State, No.

03-96-00016-CR (Tex. App.—
                         Austin 1997, no pet.) (not designated for publication). On January

22, 2001, Salazar filed a motion in the district court asking for an evidentiary hearing to offer

proof of facts pursuant to code of criminal procedure article 40.001. Tex. Code Crim. Proc. Ann.

art. 40.001 (West Supp. 2001). The court refused to conduct the requested hearing and Salazar

gave notice of appeal.

               Article 40. 001 authorizes a new trial on the ground of newly discovered material

evidence. A motion for new trial must be filed no later than thirty days after sentencing. Tex.

R. App. P. 21.4(a). Appellant’s motion was untimely and the district court properly concluded

that it did not have jurisdiction to act. At this point, Salazar must apply for a post-conviction writ
of habeas corpus pursuant to article 11. 07. See Tex. Code Crim. Proc. Ann. art. 11. 07 (West

Supp. 2001). All pending motions are overruled.

              The district court’s order is affirmed.




                                            __________________________________________

                                            Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices Yeakel and Patterson

Affirmed

Filed: March 29, 2001

Do Not Publish




                                                2